Citation Nr: 1734752	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee degenerative joint disease, status post arthroscopic repair.

2.  Entitlement to service connection for bilateral trace nuclear sclerotic cataracts.

3.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease (DJD), status post arthroscopic repair, to include whether a separate compensable evaluation for torn meniscal cartilage prior to December 9, 2008 and from April 1, 2009 is warranted.  

4.  Entitlement to a total disability rating based on individual unemployability from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active Coast Guard duty from October 1970 to November 1974 and from January 1975 to June 1999, when he retired with more than 25 years of active service.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board issued a June 2016 decision, which, in pertinent part, denied entitlement to service connection for a right knee disability, denied reopening of a claim for refractive error of the eyes, and denied an evaluation in excess of 10 percent for left knee disability.  The 2016 Board decision Remanded a claim for service connection bilateral trace nuclear sclerotic cataracts.

Following the issuance of the June 2016 Board decision, the Veteran appealed the denial of service connection for a right knee disability and the denial of an evaluation in excess of 10 percent for left knee disability to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the parties submitted a Joint Motion for Partial Remand (Joint Motion).  The Joint Motion directed that the Board provide further explanation of the denial of service connection for right knee disability and provide further explanation of the denial of an evaluation in excess of 10 percent for left knee disability.  Specifically more thorough consideration of a separate compensable rating for meniscal impairment of the knee was requested. The Court issued an Order incorporating the Joint Motion in December 2016.

In January 2017, the Board notified the Veteran that he was allowed a period of 90 days in which to submit additional evidence before the Board reviewed the claims remanded by the Court.  The Veteran's attorney submitted a January 2017 letter requesting an extension of time for that response.  In April 2017, the Veteran specifically requested an extension of time through June 23, 2017 to submit argument and evidence.  The extension was granted, and the Veteran submitted addition evidence and argument in June 2017.  

In June 2017, the Veteran's attorney argued that VA was required to infer a claim of entitlement to a total evaluation based on individual unemployability (TDIU) from the Veteran's contentions that he was no longer able to maintain gainful employment because of his service-connected disabilities.  The Board agrees.  That claim is listed on the title page of this decision.  The issues before the Board are more accurately stated as now listed on the title page of this decision.

While appeal of two claims was before the Court, the RO developed the claim for service connection for bilateral trace nuclear sclerotic cataracts as directed in the Board's 2016 Remand.  The RO issued a supplemental statement of the case (SSOC) addressing that claim in January 2017.  The Veteran submitted a Privacy Act request for a copy of the report of an October 2016 VA ophthalmologic examination, and requested a period of 90 days after receipt of that document to respond to the SSOC.  The requested report was provided in February 2017.  This claim is also properly before the Board.

The Veteran testified before the undersigned at a Videoconference hearing conducted in December 2015.  The Veteran also testified at personal hearings before the RO in 2011 and 2015.  The transcripts of all three hearings are associated with the electronic record.

The claims for service connection for a right knee disability, an increased rating for a left knee disorder, and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims file is now wholly electronic.


FINDINGS OF FACT

1.  December 1999 VA examination of the Veteran's eyes, the initial VA eye examination following June 1999 service separation and claim for service connection for a vision disability, disclosed bilateral trace nuclear sclerotic cataracts.

2.  Bilateral trace nuclear sclerotic cataracts were not shown in service, to include on retirement examination conducted in early 1999.  Service treatment records make numerous references to various refractive errors found during service.  Service connection for refractive error of the eyes has been denied as a matter of law as a disability or disorder for which compensation is not granted.

3.  Cataracts now found have been related to advancing age, not to any event, occurrence, or exposure during service. 


CONCLUSIONS OF LAW

The criteria for service connection for bilateral nuclear sclerotic cataracts, postoperative, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist and notify

The Veteran contends that he is entitled to service connection for cataracts.  He has been informed of the evidence needed to substantiate his claim and all pertinent attempts to develop pertinent evidence have been undertaken.  There have been several remands for evidentiary development, service treatment records are on file, and a recent examination with a nexus opinion has been obtained.  There is no contention that there is additional development indicated or that should be undertaken as to the issue decided herein.  Therefore, the Board concludes that the duties to assist and notify in development of the claim as to this issue have been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5104, 5107.

Claim for service connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons may link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The onset and etiology of disease such as diabetes and osteoarthritis are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Claim for service connection for bilateral nuclear sclerotic cataracts

In June 2011, the Veteran submitted a claim for service connection for bilateral vision loss.  In June 2013, the Veteran alleged that some of his vision loss in service was due to cataracts which developed in service.  The Veteran stated that a VA examination disclosed that "I had cataracts while I was active duty."  The Veteran's service separation records do not reflect a diagnosis of cataracts.  He had a retirement physical done in early 1999 and there was refractive error, but no findings or indication of any cataracts.  Service treatment records over the years reveal multiple complaints including blurred vision, tired eyes, and reveal that the Veteran had multiple findings of various refractive errors, generally corrected by use of glasses.  None of the in-service records report findings or indications of any cataracts.  (As noted service connection for refractive error has been denied.)

The record reflects that the Veteran submitted claims for service connection proximate to his June 1999 separation from service.  Some initial VA examinations were conducted in November 1999.  The initial VA examination report includes a notation that the Veteran is using trifocal lenses in his eyeglasses.  The Veteran's initial ophthalmology examination was not conducted until December 1999.  At that time, the examiner stated that trace (early) nuclear sclerotic cataracts were present in both eyes.  The cataracts were not visually disabling at that time, and the Veteran's visual acuity was correctable to 20/20 or better in each eye.

In view of these findings and the testimony provided at the personal hearing, additional eye examination was conducted.  Regarding the cataracts, it was noted historically that they were first noted on the December 1999 examination.  Records reveal that he had subsequently undergone corrective cataract surgery.  The examiner undertook a complete review of the service treatment records and the post-service treatment records.  It was again found that there was no indication of cataracts until the post-service examination in 1999.  

The examiner, after thorough review of the record concluded:

OPINION: Cataracts is less likely as not caused by or related to service.
RATIONALE: Review of the article "Personnel Radiation exposure associated with X-rays emanating from US Coast Guard LORAN high voltage vacuum tube transmitter units" was an article about estimate exposure to radiation from LORAN unit and how to get service connected for certain conditions from radiation exposure. It was stated on page 52 appendix 3 VA nonpresumptive radiogenic disease number 16. posterior subcapsular cataracts. Review of SMR found no diagnosis of cataracts, but cataract was noted in QTC exam in 12/1999. Cataracts are usually caused by an aging process of the lens. Cataracts caused by radiation are posterior subcapsular or cortical in appearance. QTC exam noted nuclear sclerotic cataracts often associated with aging. Pseudophakia is the presence of an artificial lens found in patients who have had cataract surgery. Veteran had cataract surgery in 2012-2013. Medical records review, clinical knowledge.

As such, the weight of the evidence shows that the cataracts found shortly after separation from service were not due to any in-service occurrence, event or occurrence.  His records during service showed no indication of cataracts, they were first shown after service, and there is no medical evidence that associates them with service.  As such, there is no basis to grant service connection for bilateral nuclear sclerotic cataracts.  The evidence preponderates against the claim so the doctrine of reasonable doubt does not apply.


ORDER

The claim for service connection for bilateral nuclear sclerotic cataracts is denied.  


REMAND

The Veteran contends that he has right knee disability as a result of his service.  Alternatively, the Veteran contends that his right knee disability is permanently aggravated by the service-connected left knee disability.  

The Veteran contends that complaints and findings of right knee abnormalities were noted in service.  He references in particular a January 1999 treatment note reflecting "mild ACL (anterior cruciate ligament) deficiency, left knee."  That note further states that the left knee "is similar to [illegible word] R knee."  See STRs received June 28, 2013 (82 electronic pages) at 53.  

The Veteran also contends that he limps, putting additional pressure on the right knee.  He contends that the right leg is now longer than the left, resulting in increased right leg pain. The Veteran further asserts that surgical treatment of the service-connected left knee disability resulted in shortening of the left leg, putting increased pressure on the right knee with each step.  Additionally, the Veteran contends that his bilateral carpal tunnel disability reduces his ability to use a cane or crutches, so that those assistive devices are less available to relieve stress on the right knee.  

When the severity of a disability for which service connection is not in effect is permanently increased by disability due to a service-connected disability, the Veteran is entitled to service connection for the disability which is aggravated, with compensation limited to the extent that the service-connected disability causes increased severity of the disability which was not incurred in service.  38 C.F.R. § 3.310(b).  

The Joint Motion to Remand reflects that the parties have agreed that the August 2015 VA examination report did not include an adequate discussion of any aggravation of the right knee disability by the service-connected left knee and bilateral arm disabilities, and, instead, only explained the lack of a direct connection to the Veteran's service.  Remand to obtain medical opinion that addresses whether the criteria for service connection on the basis of aggravation of right knee pain are met.  

Regarding the increased rating for the left knee disorder, the Joint Motion essentially indicated that the Board had not sufficiently considered and explained whether a separate compensable rating was warranted for meniscus impairment during the course of the appeal.  The Veteran was rated for painful motion and the Board essentially concluded that the meniscus impairment at that time was contemplated in the rating.

While the case was at the Court and since having been returned to the Board there have been additional left knee findings, including suggestions that an MRI of the knee was needed as there was increased impairment.  As such, additional records are indicated, a new examination should be ordered, and the examiner will be asked to medically determine whether there was separate meniscus impairment and more functional limitation than just painful motion.

Once the claims discussed above have been adjudicated, the Veteran's claim for TDIU should be considered, if it has not been granted.  The Veteran must be advised that he must perfect appeal by submitting a VA Form 9 if he desires review by the Board of any disagreement with the action taken on the TDIU claim.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility dated since February 2017.  This should include a determination if any MRI was recently done on the left knee, and if so, those records should also be obtained.

2.  Afford the Veteran medical examination by a clinician who is qualified to determine the current severity and etiology of the Veteran's current right knee disorders as well as the severity and functional impairment of the left knee disorder.  The electronic claims folder, as well as any additional physical and electronic clinical records not associated with the claims folder should be made available to and be reviewed by the examiner, including the Veteran's lay statements.  The examiner should confirm in the examination report that such records were available and were reviewed.  An explanation for all opinions expressed must be provided.

The examiner should be advised that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  

The examiner should be provided an updated list of all disabilities for which the Veteran has been awarded service connection.  At the time of the Remand, the service-connected disabilities included bilateral carpal tunnel syndrome, lumbar spine disability, left knee DJD, postoperative residuals of left knee meniscal tears, dermatitis, postoperative cataracts, hearing loss, and tinnitus.

The examiner should assign a diagnosis for each current disorder of the right knee.  As to each current right knee disorder, the examiner should address the following questions:  
	(a) Is it at least as likely as not, i.e., is there a 50/50 chance, that the right knee disorder was manifested while the Veteran was in service, or was incurred during that service, or is etiologically related to an injury or event during the Veteran's service (essentially from October 1970 to June 1999); 
	(b) Is it at least as likely as not, i.e., is there a 50/50 chance, that the onset of the right knee disorder was accelerated by a service-connected left knee disability or any other service-connected disability, or that the current severity of the right knee disability is aggravated by a service-connected disability or disabilities?  

The discussion should address each of the Veteran's contentions regarding etiology or aggravation of right knee disability, including leg length discrepancy, a limp, bilateral wrist disability, or other contention.  

Note: the term "aggravation" is defined for VA compensation purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

As to the left knee disorder, the examiner is requested to detail all functional impairment, to include limitation of motion, any locking or any instability.  It should be indicated if there is currently meniscus or other functional impairment of the knee that manifests in other than painful limitation of motion.  The examiner is also requested to review past examinations and studies of the left knee and set out whether there was separate functional impairment of the knee manifested in symptoms or findings of other than painful limitation of motion, such as locking, instability, or other such finding.  All pertinent findings should be set forth.  If painful motion of the knee is the principal or only manifestation, that should be set out as well.

3.  Adjudicate the Veteran's claim for TDIU, after completing any necessary development and obtaining any necessary medical examination or evidence.

4.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence. If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


